DETAILED ACTION
This action is in response to the amendment filed on 8/22/2022 which was filed in response to the Final Rejection dated 9/20/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: Units for the density in line 4 of the first paragraph of the Detailed Description on page 7 are missing. The Examiner recommends adding the unit “g/cc” after each density range.  
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  the phrase “wherein both the top lidding film and the bottom film is a multilayer film” in lines 2-3 should be “wherein each of the top lidding film and the bottom film is a multilayer film”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Opuszko (USPGPUB 2007/0275196) in view of Patrick et al (US Patent 5,332,616) and Takahashi et al (US Patent 6,329,465).
Regarding claim 8, Opuszko discloses a multilayer film having a high oxygen transmission rate and modulus [0001]. In an exemplary embodiment, the multilayer film 10 includes a first outer sealant layer 12, a second outer stiffening layer 14 and an inner core layer 16 disposed between the outer layers [0026] [Fig. 1].

    PNG
    media_image1.png
    432
    565
    media_image1.png
    Greyscale

The core layer has high oxygen permeability and can comprise an ethylene-alpha-olefin copolymer having a density in the range of 0.85 to about 0.89, such as from 0.860 to 0.885 g/cc (a multilayer film comprising: an intermediate layer comprising an ethylene alpha olefin copolymer of density 0.855-0.895 g/cc) [0062]. The sealant layer can comprise EVA or EMA (a sealing layer comprising EMA and/or EVA) [0050-54]. The multilayer films can be used in a variety of packaging applications such as HFFS, VFFS (horizontal and vertical form-fill-seal processes, respectively), VSP and the like [0031] [0005]. The film can be used to prepare a wide variety of packaging structures that at least partially comprise the multilayer film [0031]. In HFFS packaging, a forming film forms multiple container-like pockets that have been formed across the width of the film, the pockets are thermoformed, and a second film (the non-forming film) is unwound and superposed over the forming film after it has been filled [0005]. The two films are then heat sealed at the flat surfaces surrounding the perimeter of each of the forming film pockets [0005]. Examiner’s note: the aforementioned non-forming film and forming film correspond to the claimed top lidding film and bottom film, respectively. Opuszko’s disclosure that the structures at least partially comprise the multilayer film encompasses embodiments wherein each of the non-forming film and forming film of an HFFS package are formed from the multilayer film (A polymer packaging comprising a top lidding film and a bottom film, wherein both the top lidding film and the bottom film is a multilayer film comprising: an intermediate laver comprising an ethylene alpha olefin copolymer of density 0.855-0.895 g/cc…and a sealing layer comprising EMA and/or EVA). Opuszko further discloses that the multilayer film can be used for packaging oxygen-sensitive products such as seafood [0098]. The stiffening layer desirably has a high modulus and a high OTR (oxygen transmission rate) [0064]. The stiffening layer can comprise an outer surface of the multilayer film and also serve as an abuse layer [0070]. In other embodiments, additional layers can be present such as an outer abuse layer [0071].
Opuszko is silent with regard to an outer layer (other than the sealing layer) comprising an ethylene alpha olefin copolymer of density 0.92 to 0.950 g/cc. Opuszko is silent with regard to the core layer comprising a blend of an ethylene alpha olefin copolymer and an LDPE.
Patrick discloses a packaging film useful in the packaging of food items, especially produce [Col 1, lines 8-10]. An object of the invention is to provide a film suitable for use in the packaging of produce which combines good abuse resistance, tensile strength, and seal strength, with high O2 and CO2 transmission rates [Col 1, lines 34-39]. The multilayer film comprises a core layer comprising a blend of ethylene butyl acrylate copolymer and a VDLPE and two outer layers comprising a blend of ethylene alpha olefin copolymer having a density of at least about 0.916 g/cc and EVA copolymer [Col 1, lines 41-48]. The ethylene alpha olefin copolymer in the outer layers can be LLDPE or LMDPE having a density range of 0.916 to 0.925 g/cc and from 0.926 to 0.940 g/cc, respectively [Col 2, lines 1-16] [Col 3, lines 28-34]. Use of outer layers of LLDPE enables crosslinking via irradiation with high energy electrons which is advantageous in processing the tape into a shrinkable film [Col 4, lines 13-21]. The irradiation also improves the optical properties of the film [Col 4, lines 21-22].
Opuszko is analogous because it discloses multilayer films with high oxygen transmission that can be used for packaging seafood.
Patrick is analogous because it discloses multilayer packaging films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Patrick’s outer layer composition for Opuszko’s stiffening layer and/or for an outer abuse layer (an outer layer comprising an ethylene alpha olefin copolymer of density 0.92 to 0.950 g/cc).  One of ordinary skill in the art would have been motivated to use such a composition for these layers because this would provide a material with good abuse resistance, tensile strength, and high O2 transmission rates as disclosed by Patrick and as desired by Opuszko for the stiffening layer and/or the abuse layer. As disclosed above, Opuszko discloses the desirability of the stiffening layer to have a combination of high modulus and OTR and it can also serve as an abuse layer. Patrick discloses a film which combines good abuse resistance, tensile strength, and high O2 transmission rates wherein the outer layers use a composition comprising an ethylene alpha olefin copolymer such as LLDPE or LMDPE and EVA copolymer. Furthermore, both Opuszko and Patrick disclose irradiating the films with high energy electrons ([0085] Opuszko) ([Col 4, lines 13-22] Patrick), Opuszko discloses the desirability of good optical properties [0072], and Patrick discloses that the irradiation improves the optical properties of the film [Col 4, lines 21-22]. Also, Opuszko discloses that the film 10 can have a heat-shrink attribute when heated [0082] and Patrick discloses that using outer layers of LLDPE provides crosslinking which provides advantages in processing the tape into a shrinkable film [Col 4, lines 19-21].
According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 0.92 to 0.950 overlaps the prior art ranges of 0.916 to 0.925 g/cc (LLDPE) and 0.926 to 0.940 g/cc (LMDPE).
Opuszko in view of Patrick is silent with regard to the core layer comprising a blend of an ethylene alpha olefin copolymer and an LDPE.
Takahashi discloses an ethylene copolymer composition and uses thereof [Col 1, lines 11-12]. The ethylene copolymer composition comprises ethylene alpha-olefin copolymers (A), (B), and/or (C) and a high-pressure radical process LDPE (E) [Col 6, lines 45-50] [Col 24, line 66 through Col 25, line 2]. The LDPE is contained in an amount of usually 1 to 40% by weight of the composition [Col 25, lines 3-13]. The composition can produce films of excellent transparency and mechanical strength [Col 28, lines 33-34]. The multi-layer film can be used for packaging food [Col 39, lines 55-61] [Col 46, line 66 through Col 47, line 11]. In one embodiment, a stretch packaging multi-layer film having a non-tacky and a tacky surface can be formed by using the ethylene copolymer composition for the intermediate layer, an LLDPE non-tacky outer layer, and a tacky layer as the other outer surface [Col 42, lines 45-61]. The added LDPE can improve the film processability and film strength [Col 43, lines 36-47]. 
Takahashi is analogous because it discloses multi-layer packaging film.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Takahashi’s LDPE to Opuszko’s core layer composition in an amount of 1 to 40% by weight (an intermediate layer comprising an ethylene alpha olefin copolymer of density 0.855-0.895 in a blend with at least 10% LDPE per weight).  One of ordinary skill in the art would have been motivated to add LDPE to this layer because this would improve the film processability and film strength of Opuszko’s multilayer film as disclosed by Takahashi above. Both Opuszko and Takahashi disclose multilayered packaging films used for packaging food wherein the core layer comprises an ethylene alpha-olefin copolymer and wherein transparency and mechanical strength are desirable properties of the film.
Regarding claim 9, Opuszko discloses that the multilayer film can include additional layers, e.g. 3-8, 3-6, or 3-4 layers, provided that the desired OTR and modulus of the film is maintained [0071]. 
Opuszko is silent with regard to an additional intermediate layer of a blend of ethylene alpha olefin copolymer and LDPE.
Takahashi further discloses that the ethylene copolymer composition can be used for a core layer and an intermediate layer of the multilayer film when used as food packaging [Col 45, lines 48-52]. The multi-layer film structure generally comprises 2 to 7 layers [Col 46, lines 13-14]. The multilayer film structure can be oxygen permeable by using the ethylene copolymer composition [Col 46, lines 58-60].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an intermediate layer having the same composition as the core layer in Opuszko’s multilayer film (wherein the top lidding film, the bottom film, or both comprise an additional intermediate layer of a blend of ethylene alpha olefin copolymer and LDPE).  One of ordinary skill in the art would have been motivated to add such a layer because both Opuszko and Takahashi disclose multilayered films for food packaging that can include additional layers, both Opuszko and Takahashi disclose using an ethylene alpha-olefin copolymer for the core layer, and Takahashi discloses that such a composition can be used for both a core layer and an intermediate layer in a multilayer film when used as food packaging. 
Regarding claims 10-11, Opuszko discloses that the multilayer film can have an OTR of at least 10,000 cc(STP)/m2/day/atm at 23 degrees C and 0% relative humidity [0013]. The film can have an OTR of at least 20,000 cc(STP)/m2/day/atm at 23 degrees C and 0% relative humidity as measured according to ASTM D-3985 [0027]. Various inventive embodiments have an OTR higher than 10,000 cc(STP)/m2/day/atm and above 11,000 cc(STP)/m2/day/atm (wherein the multilayer film has an oxygen permeability of more than 10,000 cc/m2*atm*24h as measured according to ASTM D3985 at 23°C and 0% relative humidity – claim 10) (wherein the multilayer film has an oxygen permeability of more than 11,000 cc/m2*atm*24h as measured according to ASTM D3985 at 23°C and 0% relative humidity  - claim 11) [page 12, Table 4, Examples 1-3].

Response to Arguments
Applicant's arguments on page 7, with regard to claim 8 and its dependent claims have been fully considered but they are not persuasive. Applicant argues that claim 8 has been distinguished over the combination of Opuszko, Patrick, Takahashi, and Becraft since the amended claim requires that each of the top lidding film and the bottom film is the inventive multilayer film and none of the cited art discloses this configuration.
Examiner’s response: See the new rejection above relying on Opuszko, Patrick, and Takahashi. Opuszko discloses that the inventive multilayer films can be used in HFFS packaging wherein the packaging “at least partially comprises the multilayer film of the invention” [0031]. HFFS packaging uses a thermoformed bottom film (forming film) with container-like pockets and a second, non-forming film placed over the forming film [0005]. The combination of such disclosures means that Opuszko includes the claimed configuration wherein both the top lidding film (the non-forming film) and the bottom film (the forming film) are each formed of the inventive multilayer film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781